United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-1960
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                              Bessie Marie Anderson

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                     for the District of Minnesota - St. Paul
                                 ____________

                             Submitted: March 6, 2017
                               Filed: April 14, 2017
                                  [Unpublished]
                                  ____________

Before WOLLMAN, MELLOY, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

      Bessie Marie Anderson pleaded guilty to one count of bank fraud, in violation
of 18 U.S.C. § 1344, and one count of aggravated identity theft, in violation of 18
U.S.C. § 1028A. Applying the United States Sentencing Guidelines (Guidelines), the
district court1 determined that Anderson’s advisory sentencing range for the bank
fraud count was 15 to 21 months’ imprisonment and sentenced Anderson to 18
months’ imprisonment on that count, rejecting her request for probation. The district
court imposed the mandatory 24-month consecutive sentence for the aggravated
identity theft count, see 18 U.S.C. § 1028A, for a total sentence of 42 months’
imprisonment.

       Anderson contends that the district court committed procedural error by failing
to adequately explain its reasons for choosing the sentence that it did. Because she
did not raise this objection at sentencing, we review only for plain error. See United
States v. Chavarria-Ortiz, 828 F.3d 668, 671 (8th Cir. 2016).

       The record makes clear that the district court considered and rejected
Anderson’s arguments for a downward variance on the bank fraud count. In her
sentencing memorandum, Anderson set forth her personal history, including that she
had always worked to support herself and her son, sometimes working two or three
jobs to make ends meet. During the sentencing hearing, defense counsel explained
that the offense conduct was out of character for Anderson, whose criminal history
category was I and who had never before committed any theft, despite working as a
cashier and as a personal care attendant for the elderly. Anderson herself expressed
remorse for the crime that she had committed and for the impact that her
imprisonment would have on her son. The government argued that a sentence within
the Guidelines range would be appropriate, however, in light of offense conduct that
“involved a months-long spree where Anderson used the account numbers and
identities of victims to get cash advances and buy other merchandise.”




      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.

                                         -2-
       In imposing sentence, the district court explained that it “ha[d] taken into
account the nature and circumstances of the instant offense, as well as the history and
characteristics of the defendant” and found that the total 42-month sentence was
“sufficient, but not greater than necessary, to afford an adequate deterrence of future
criminal conduct.” The district court later rejected Anderson’s written motion for
reconsideration, in which she reiterated the arguments that she had made during the
sentencing hearing. We conclude that the district court’s explanation, though brief,
was adequate in this case. The record shows that the court considered the parties’
arguments and ultimately determined that the circumstances did not warrant a
downward variance. See Chavarria-Ortiz, 828 F.3d at 671 (“[W]here a matter is
conceptually simple, and the record makes clear that the sentencing judge considered
the evidence and arguments, the law does not require the judge to write or say more.”
(citing Rita v. United States, 551 U.S. 338, 359 (2007))).

       Anderson also argues that the sentence was substantively unreasonable. We
consider the totality of the circumstances when reviewing the substantive
reasonableness of a sentence, and we will not reverse absent a showing that the
district court abused its discretion. Gall v. United States, 552 U.S. 38, 51 (2007). A
district court abuses its discretion when it “fails to consider a relevant factor that
should have received significant weight, gives significant weight to an improper or
irrelevant factor, or considers only the appropriate factors but commits a clear error
of judgment in weighing those factors.” United States v. Johnson, 688 F.3d 444, 448
(8th Cir. 2012) (quoting United States v. Moore, 565 F.3d 435, 438 (8th Cir. 2009)).

       Anderson contends that the district court failed to give adequate weight to her
personal history and circumstances. She also argues that she is less culpable than the
her coconspirators, many of whom received sentences similar to hers. In light of the
district court’s discretion “to weigh the § 3553(a) factors in each case and assign
some factors greater weight than others in determining an appropriate sentence,”
United States v. Bridges, 569 F.3d 374, 379 (8th Cir. 2009), we find no error in the

                                         -3-
court’s decision to impose a Guidelines-range sentence, to which we may apply a
presumption of reasonableness. See Chavarria-Ortiz, 828 F.3d at 672. Anderson has
not rebutted that presumption. See United States v. Jokhoo, 806 F.3d 1137, 1142 (8th
Cir. 2015) (noting that the district court considered the § 3553(a) factors and
concluding that the defendant did not rebut the presumption of reasonableness given
to his Guidelines-range sentence).

      The sentence is affirmed.
                      ______________________________




                                        -4-